— Judgment of the Supreme Court, New York County (H. Schwartz, J.), entered on June 15,1982, which, after a jury trial, awarded plaintiff the sum of 1.5 million dollars, together with interest, costs and disbursements, is reversed, on the law and the facts, and a new trial directed on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days of service upon him of a copy of the order herein, with notice of entry, serves and files a written stipulation consenting to a reduction of the verdict in his favor to $850,000 and to the *618entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. On May 6,1973, as the plaintiff-respondent Thomas R. Flynn was on his way to visit his girlfriend, he suffered serious injuries when the bicycle on which he was riding was struck by a bus on the 96th Street transverse road in Central Park in Manhattan. Earlier that day, the bicycle had been inspected under a warranty. The plaintiff has no memory at all of the accident itself. He recalls taking his bicycle out and then waking up in the hospital. The police officer who responded to the scene, Sergeant Thomas Hansen, testified that when he arrived, the plaintiff was in a state of shock and incoherent. He then interviewed the bus driver, who died prior to the date of trial. The driver informed Sergeant Hansen that after the bus, which was traveling eastbound, had passed a male on a bicycle, an unidentified passenger had approached him to announce that he (the driver) had struck the person on the bike. The officer’s memo book was introduced to confirm this account, as well as the accident report which states that the “bicycle hit right rear.” The plaintiff also called Norma Hart, a passenger on the bus at the time in question, and Femia Vanderhorst, who was a passenger in a vehicle behind the bus. Ms. Hart asserted that as the bus was nearing the east side of the transverse, an unidentified passenger shouted to the bus driver, “Stop, you hit someone.” The driver halted the bus, and he and the passengers exited. Ms. Hart observed the injured plaintiff prone on the side of the roadway. She wrote her name and address on an index card, along with the notation “People on the bus said stop, you hit the boy on the bike,” and handed it to another witness, Ms. Vanderhorst. Although this card was originally admitted with the foregoing words redacted, the entire contents were ultimately allowed into evidence to rebut a claim of recent fabrication. It was Ms. Vanderhorst’s testimony that she saw the car immediately in front of the one in which she was riding swerve to the left and noticed the plaintiff lying on the roadway. Ms. Vanderhorst and her friend, the driver of the automobile, got out and administered first aid. At this point, the plaintiff declared: “The bus, it hit me. I think I broke my arm.” Moreover, an expert in accident reconstruction, William Burrill, stated that the accident occurred at a curve in the road. He explained that when a bus rounds a curve, the rear wheels develop an “undercut” effect so that the rear wheels are closer to the curb than the front wheels. In the opinion of Mr. Burrill, the bus had undercut the plaintiff, causing him to be injured. Since the bus lacked a right-hand mirror, there was a blind spot which prevented the driver’s being able to see the plaintiff once the bus hád passed him. The expert also concluded that if the driver had made a wider turn, he could have safely cleared the bicycle. The defendant presented no witnesses at trial. Relying almost entirely on the bus driver’s report, the defendant contends that there was no impact between the bus and the bicycle but, rather, that the wheels of the plaintiff’s bicycle got caught in the sewer grating, throwing him to the ground. According to the defendant, the plaintiff has faded to prove that his injuries were the proximate result of contact between the bicycle and the bus and, further, that the court improperly permitted certain hearsay statements to be introduced into evidence. As this court has previously held in Archie v Todd Shipyards Corp. (65 AD2d 699, 700): “ ‘Proof of defendant’s liability may be established by circumstantial as well as by direct evidence. (Allen v. Stokes, 260 App. Div. 600, 603.) Where, as here, reasonable minds might differ concerning the legitimate inferences to be deduced from the circumstances shown, it is for the jury to draw such inferences.’ ” Thus, while the plaintiff did not produce any eyewitnesses to the collision itself, the circumstantial evidence supporting the jury’s finding of liability was strong, convincing and *619uncontroverted. In addition to the testimony of Sergeant Hansen, Norma Hart, Femia Vanderhorst, William Burrill, and the admission of the bus driver’s accident report and the police department memo book, Dr. Richard Eaton, the surgeon who attended the plaintiff following his removal to the hospital, stated at trial that plaintiff could not have received his injuries by merely being thrown from the bicycle. When the doctor first examined the plaintiff, he found a compound fracture of the left arm, a dislocation of the forearm and elbow, a deep crushing of the muscles, and a degloving of the skin of the left arm. A degloving occurs where the skin is pinched and pulled away from the hand. Dr. Eaton asserted that an injury of this nature could only have been brought on by a major force, not by a fall from a bicycle or impact with a tree. Further, the Court of Appeals has ruled that where an amnesiac plaintiff, whose amnesia is substantially the result of the accident at issue, has introduced sufficient proof to establish a prima facie case, a lesser burden or persuasion will be applied. (Schechter v Klanfer, 28 NY2d 228.) Thus, on the basis of the facts available at trial, the conclusion is inescapable that the plaintiff was indeed struck by the bus. With respect to the alleged hearsay statements, they involve the request by the unknown passenger that the driver stop the bus since it had struck the bicycle rider, the police officer’s memorandum book containing the bus driver’s description of what that passenger had called out, Ms. Hart’s testimony in connection with that same statement by the unidentified passenger and her contemporaneous index card, and Ms. Vanderhorst’s assertion that the plaintiff had exclaimed that the bus had hit him. In People v Caviness (38 NY2d 227, 230-231), the Court of Appeals stated that: “Spontaneous declarations, frequently referred to with some inexactitude as res gestae declarations * * * form an exception to the hearsay rule. It is established that spontaneous declarations made by a participant while he is under the stress of nervous excitement resulting from an injury or other startling event, while his reflective powers are stilled and during the brief period when considerations of self-interest could not have been brought fully to bear by reasoned reflection and deliberation, are admissible as true exceptions to the hearsay rule”. The witness Vanderhorst testified that the plaintiff, bleeding heavily, declared almost immediately after the accident that he had been hit by the bus. This was a spontaneous declaration which is admissible as an exception to the hearsay rule. The remaining objections all revolve around the statement by the unknown passenger that the bus had struck the person on the bike. In People v Caviness (supra), the Court of Appeals indicated that the spontaneous declaration exception also extended to bystanders or nonparticipants. In the view of the court (pp 231-232): “ ‘Assuming that the non-participant is shown to have had adequate opportunity to observe the event, there is no sound reason why his spontaneous exclamation should not be admitted, for the unexpected exciting event may just as effectively produce a natural and spontaneous declaration by a bystander as by a participant’ ”. Therefore, the utterance by the bus passenger, which was clearly a spontaneous declaration contemporaneous to the incident at issue, was properly allowed into evidence. Nor does the defendant dispute the fact that the passenger actually made the remark. The bus driver, after all, acknowledged that he halted the bus precisely because of the passenger’s statement. The driver was a participant in the accident and his explanation of the incident as reported to the police officer was admissible as a record made in the regular course of business. (Zaulich v Thompkins Sq. Holding Co., 10 AD2d 492.) As for Ms. Hart’s index card, the record reveals that the contents of that card were admitted only after defendant’s counsel had endeavored to depict her testimony as having been recently concocted. To rebut defendant’s attempt to prove that Ms. Hart had not heard the exclamation of her fellow passenger, the court appropriately permitted the plaintiff to *620demonstrate — through a memorandum made at the accident scene many years before the trial — that her version of what had transpired at the time of the incident was not a recent fabrication. (See Crawford v Nilan, 289 NY 444.) However, there is merit to the defendant’s argument concerning the excessiveness of the 1.5 million dollar verdict awarded to plaintiff. Despite the serious and partially disabling nature of plaintiff’s injury (permanent damage to his left arm and hand), he has been able to complete his dental studies and continue his career largely without interruption. Although his future earning capacity has no doubt been adversely effected by the accident, $850,000 would be sufficient to compensate him for both the degree of that impairment and his conscious pain and suffering. Concur — Kupferman, J. P., Sullivan, Asch and Milonas, JJ.